DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 03/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior (patent granted on patent number 10,506,627) has been reviewed and is accepted.  The terminal disclaimer has been approved on 03/22/2021.

Response to Amendment

This communication is considered fully responsive to the amendment filed on 03/22/2021.
Claims 1, 4-5, 8-9 and 12 have been amended.
Claims 13-16 have been added.
Rejection to claims under 35 USC § 112 is withdrawn since the claims have been amended accordingly.

Response to Arguments

The independent claims 1, 5, and 9 were indicated as allowable subject matter in the previous Office Action (OA) dated 12/22/2020 pending on satisfactory of overcoming 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 8, 12 and 16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) 
Regarding claims 4, 8, 12 and 16, the claims do not add more new features to the features of their dependent claims 1, 5, 9 and 13, respectively. The Applicant may cancel the claims or add new features in the future amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 7-9, 11-13 and 15-16 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0156455, “Park”) in view of Yang et al. (US 2014/0241222, “Yang”) and its provisional application, 61/549243 (“243”).
Examiner’s note: in what follows, references are drawn to Park unless otherwise mentioned.
Park discloses “User Equipment, PDSCH A/N Transmitting Method Thereof, Transmission/Reception Point, and PDSCH A/N Receiving Method Thereof” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
receiving, from a base station, first information associated with a downlink for a first cell and second information associated with a downlink for a second cell ([0098] “With reference to FIG. 7, the PDSCH A/N transmitting method of the user equipment may include receiving reference TDD configuration information from a transmission/reception point (S710)”, and [0099] “The user equipment has configurations associated with a PCell and an SCell in a CA environment, and has information of the TDD UL-DL configurations of the PCell and the SCell through an upper layer signaling, such as system information (SI) and RRC.”); 
transmitting, to the base station, a sounding reference signal (SRS) on the first cell based on the first information ([0092] “the transmission/reception point may configure PDSCH A/N transmission timings (and/or Sounding Reference Symbol (SRS) transmission timings) so that a subframe in which PDSCH A/N is transmitted through PUCCH and a subframe in which SRS is transmitted through PUCCH are not overlapped with each other.”); and 
determining not to receive a physical downlink shared channel (PDSCH) on the second cell in time that overlaps with a transmission time of the SRS on the first cell, based on the first information and the second information (Note that Park does not specifically describe avoiding overlapping between downlink and uplink. This will be discussed in view of Yang.).  
It is noted that while disclosing uplink and downlink configurations, Park does not specifically teach about colliding between uplink and downlink in a TDD configuration. It, however, had been known before the effective filing date as shown by Yang in a 
determining not to receive a physical downlink shared channel (PDSCH) on the second cell in time that overlaps with a transmission time of the SRS on the first cell, based on the first information and the second information ([243, Fig. 11, P40 and P41] “FIG. 11 illustrates an exemplary half-duplex operation based TDD CA structure. In the figure, a shaded part represents a CC (link direction) restricted from being used in a collided SF.” Note that the recited PDSCH is considered to be in the SF index 3 in SCC as downlink and the recited transmission time of the SRS is considered to be in the SF index 3 in PCC as uplink in Fig. 11. The SF index 3 in SCC is greyed and marked X for restriction.)
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park's features by using the features of Yang in order to efficiently allocate resources for effective transmitting and receiving information such that “a subframe configuration of the first CC and a subframe configuration of the second CC include configurations” [Yang, 0005]. 

Regarding claim 5, a method performed by a user equipment (UE) in a wireless communication system, the method comprising: 
transmitting, to a base station, a sounding reference signal (SRS) on a first cell ([0092] “a subframe in which SRS is transmitted through PUCCH”); and 

It is noted that while disclosing uplink and downlink configurations, Park does not specifically teach about colliding between uplink and downlink in a TDD configuration. It, however, had been known before the effective filing date as shown by Yang in a disclosure “Method and Apparatus for Transmitting Control Information in a Wireless Communication System” (Title) as follows; 
determining not to receive a physical downlink shared channel (PDSCH) on a second cell in time that overlaps with a transmission time of the SRS on the first cell, in case that the SRS to be transmitted on the first cell and the PDSCH to be received on the second cell overlap in time ([243, Fig. 11, P40 and P41] “FIG. 11 illustrates an exemplary half-duplex operation based TDD CA structure. In the figure, a shaded part represents a CC (link direction) restricted from being used in a collided SF.” Note that the recited PDSCH is considered to be in the SF index 3 in SCC as downlink and the recited transmission time of the SRS is considered to be in the SF index 3 in PCC as 
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date to modify Park's features by using the features of Yang in order to efficiently allocate resources for effective transmitting and receiving information such that “a subframe configuration of the first CC and a subframe configuration of the second CC include configurations” [Yang, 0005].

Regarding claim 9, it is a user equipment (UE) claim corresponding to the method claim 5 except “a transceiver” ([0151 and Fig. 17] “In FIG. 17, the user equipment 1700 uses a CA technology” 1720 “transmitter”) and “a controller” ([Fig. 17] 1710 “Controller”), and is therefore rejected for the similar reasons set forth in the rejection of claim 5. 

Regarding claim 13, it is a user equipment (UE) claim corresponding to the method claim 1 except “a transceiver” ([0151 and Fig. 17] “In FIG. 17, the user equipment 1700 uses a CA technology” 1720 “transmitter”) and “a controller” ([Fig. 17] 1710 “Controller”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1.

With respect to dependent claims:
Regarding claims 3 and 15, the method of claim 1 and the UE of claim 13, respectively, wherein the UE is not capable of simultaneous reception and transmission on the first cell and the second cell (See aforementioned [243, P40, P41 and Fig. 11]).  

Regarding claims 4 and 16, the method of claim 1 and the UE of claim 13, respectively, wherein the PDSCH is not received on the second cell in time that overlaps with the transmission time of the SRS on the first cell (See aforementioned [243, P40, P41 and Fig. 11]).

Regarding claims 7 and 11, the method of claim 5 and the UE of claim 9, respectively, further comprising: 
receiving, from the base station, first information associated with a downlink for the first cell and second information associated with a downlink for the second cell ([0098] “With reference to FIG. 7, the PDSCH A/N transmitting method of the user equipment may include receiving reference TDD configuration information from a transmission/reception point (S710)”, and [0099] “The user equipment has configurations associated with a PCell and an SCell in a CA environment, and has information of the TDD UL-DL configurations of the PCell and the SCell through an upper layer signaling, such as system information (SI) and RRC.”).

Regarding claims 8 and 12, the method of claim 5 and the UE of claim 9, respectively, wherein the PDSCH is not received on the second cell in the time that .  

Claim(s) 2, 6, 10 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0156455, “Park”) in view of Yang et al. (US 2014/0241222, “Yang”) and its provisional application, 61/549243 (“243”), further in view of Vujcic (US 2013/0114576).
Examiner’s note: in what follows, references are drawn to Park unless otherwise mentioned.
Regarding claims 2, 6, 10 and 14, it is noted that while disclosing uplink and downlink configurations, Park does not specifically teach about no transmission during a retuning period. It, however, had been known before the effective filing date as shown by Vujcic in a disclosure “Data Transmission Method, Related Base Station and User Equipment” (Title) as follows;
the method of claim 1, the method of claim 5, the UE of claim 9 and the UE of claim 13, respectively, wherein the determining not to receive the PDSCH comprises: determining not to receive the PDSCH on the second cell in time that overlaps with uplink (See aforementioned [243, P40, P41 and Fig. 11]) or downlink retuning time on the first cell ([Vujcic, 0139] “As mentioned above, transmission of data on the SCC between the eNB and the UE is delayed by a predetermined delay. If the latter is correctly set and under regular conditions, no data transmission occurs on the SCC during the RF retuning 401 period.”).
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Kim whose telephone number is (571) 272-5009 and email address is harry.kim2@uspto.gov.  The examiner can normally be reached on Monday to Friday, 8AM to 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY H KIM/Examiner, Art Unit 2411